Citation Nr: 1444644	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-02 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial increased evaluation for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder, currently rated at 50 percent from July 12, 2006 and at 70 percent from October 3, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted the Veteran's claim for service connection for PTSD with major depressive disorder and assigned a disability rating of 30 percent, effective August 22, 2005.  The Veteran submitted new and material evidence within one year of that rating decision.  In October 2006, the RO denied entitlement to an increased rating for the Veteran's PTSD with major depressive disorder, and continued the previously-assigned 30 percent disability rating.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

In April 2009, the RO increased the evaluation assigned for the Veteran's service-connected PTSD with major depressive disorder to 50 percent, effective from July 12, 2006.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remained in appellate status for both the period before and after July 12, 2006.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).     

The Board subsequently remanded the claim for entitlement to a disability rating in excess of 50 percent for service-connected PTSD with major depressive disorder, from July 12, 2006 for further development, in August 2011.  That development was completed and the claim was returned to the Board for appellate review.

Also in August 2011, the Board issued a decision denying entitlement to a disability rating in excess of 30 percent for service-connected PTSD with major depressive disorder from August 22, 2005 to July 11, 2006.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a March 2013 Memorandum Decision, the Court set aside the August 2011 Board decision and remanded the matter to the Board for further adjudication consistent with the Court's decision.

The Board subsequently issued a decision, in January 2014, granting a disability rating of 50 percent from August 22, 2005 to July 11, 2006.  That portion of the rating is not before the Board at this time.

Also in January 2014, the Board remanded the claim for a disability rating in excess of 50 percent from July 12, 2006 for further development.  That development was completed and the claim has been returned to the Board for appellate review.

In an August 2014 rating decision, the RO granted an increased evaluation of 70 percent, effective October 3, 2011.  As the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status for both the period before and after October 3, 2011.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand:  To obtain outstanding relevant VA treatment records.

After carefully considering this matter, and for reasons expressed immediately below, this claim must be remanded for further development of the record.  The Board regrets any additional delay associated with this remand, especially considering that this matter was the subject of previous remands; however, another remand is necessary to ensure that VA is in full compliance with its statutory duty to assist.

The Board notes that at the October 2011 VA examination, the examiner indicated that the Veteran was then under psychiatric care with a practitioner at the JJP VAMC (also known as the Poplar Bluff VA Medical Center), who has provided the Veteran with medication management since his prior mental health provider left the VA.  The most recent VA treatment records in the claims file date from August 2011.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under VA's statutory duty to assist, it must make as many requests as are necessary to obtain relevant records from a Federal department or agency, and may only end its efforts if it concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  As there is no indication that the Veteran ceased to receive psychiatric care from the VAMC, and such records are relevant to adequately assessing the severity of his PTSD with major depressive disorder, the AOJ must obtain and associate any outstanding VA records pertaining to the Veteran's mental health treatment with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from August 2011 to the present from the Poplar Bluff VA Medical Center, and associate them with the file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, conduct any additional development deemed necessary, to potentially include further VA examination, and readjudicate the claim for entitlement to an increased evaluation for PTSD with major depressive disorder, from July 12, 2006 to the present.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



